NUMBER 13-15-00184-CV

                 COURT OF APPEALS

          THIRTEENTH DISTRICT OF TEXAS

           CORPUS CHRISTI – EDINBURG

PROSPERITY ENERGY
CORPORATION,                                        Appellant,

                             v.

TERFAM FAMILY, LTD.
AND LAMBERT QUARTEY,                                Appellees.


           On appeal from the 93rd District Court
                of Hidalgo County, Texas.
                            NUMBER 13-15-00234-CV

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG




               IN RE PROSPERITY ENERGY CORPORATION


                      On Petition for Writ of Mandamus.


                                      ORDER
  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                          Order Per Curiam
      On May 19, 2015, appellant Prosperity Energy Corporation filed both a petition for

writ of mandamus and appellant’s interlocutory brief in cause number 13-15-00184-CV.

We docket the petition for writ of mandamus in our cause number 13-15-00234-CV. We

request that appellees and real parties in interest, Terfam Family, Ltd. and Lambert

Quartey, file a response to the petition for writ of mandamus within ten days of the date

of this order. The response may be filed as a separate pleading in cause number 13-15-
00234-CV or as a combined response as part of appellees’ brief in cause number 13-15-

00184-CV.

      IT IS SO ORDERED.

                                                    PER CURIAM


Delivered and filed the
21st day of May, 2015.